IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00341-CR

SHAUN FITZPATRICK,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 13-02709-CRF-361


                           MEMORANDUM OPINION


      Shaun Fitzpatrick appeals the trial court’s judgment of conviction which he

contends was signed on May 4, 2016. Fitzpatrick was required to file a notice of appeal

within 30 days of the date he was sentenced in open court. See TEX. R. APP. P. 26.2(a)(1).

His notice of appeal filed here on October 20, 2016 is untimely. We have no jurisdiction

of an untimely appeal, and this appeal must be dismissed. Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996) (no appellate jurisdiction where notice of appeal is untimely).
        Accordingly, this appeal is dismissed. 1




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and October 26, 2016
Do not publish
[CR25]




1A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
either the day this Court’s judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).


Fitzpatrick v. State                                                                                   Page 2